108 F.3d 1379
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Joseph E. DILTS, Petitioner-Appellant,v.John M. HURLEY, Respondent-Appellee.
No. 96-2001.
United States Court of Appeals, Seventh Circuit.
Submitted March 4, 1997.*Decided March 4, 1997.

Before POSNER, Chief Judge, and KANNE and DIANE P. WOOD, Circuit Judges.

ORDER

1
Joseph E. Dilts, a federal prisoner acting pro se, appeals the denial of his petition for a writ of habeas corpus.  We affirm for the reasons stated by the district court.


2
AFFIRMED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary.  Therefore, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)